Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

WILDEARTH GUARDIANS,

Plaintiff,
No. 1:19-cv-00505-SCY
v.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior; and
UNITED STATES BUREAU OF LAND
MANAGEMENT,

Defendants.

 

 

MOTION OF THE AMERICAN PETROLEUM INSTITUTE FOR LEAVE TO
INTERVENE AS A DEFENDANT

Pursuant to Fed. R. Civ. P. 24, the American Petroleum Institute (“API”) respectfully
moves for leave to intervene in the above-captioned matter. Counsel for API consulted with
counsel for Plaintiff and the Federal Defendants regarding the relief requested herein. Plaintiff
indicated that it will not oppose intervention by API. The Federal Defendants indicated that they
will take no position until after reviewing the filed motion.

BACKGROUND

A. Plaintiff's Legal Challenge.

This lawsuit challenges the approval of oil and gas leasing and the issuance of oil and gas
leases through three lease sales on public lands in the New Mexico conducted by Defendants
Bureau of Land Management (“BLM”) and the Secretary of the Interior (collectively, the “Federal
Defendants”). See Petition for Review (Dkt. No. 1), § 1. As a whole, companies invested more

than $1 billion in bonuses to obtain the leases issued in the Federal Defendants’ challenged leasing
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 2 of 16

decisions. Plaintiff WildEarth Guardians (“Plaintiff”) contends that the Federal Defendants’
leasing actions violated the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321, et
seq., the Federal Land Policy and Management Act (“FLPMA”), 43 U.S.C. §§ 1701, et seq., and
the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551, et seg. See Petition, §§ 1, 6-7.
Plaintiff alleges that the Federal Defendants “failed to acknowledge or analyze the serious
environmental consequences” of the challenged leasing decisions, “including potentially
significant impacts to climate, air quality, and water resources” from future oil and gas
development operations such as “horizontal drilling and multi-stage fracturing.” /d.,§ 2.

To remedy the alleged violations, Plaintiff asks the Court to, inter alia, (1) “[d]eclare that
Defendants’ Leasing Authorizations violate NEPA, FLPMA, [and] the APA”; (2) “[vJacate and
remand Defendants’ Leasing Authorizations”; (3) “[e]njoin Defendants from any further leasing
authorizations within the Pecos District pending Defendants’ full compliance”; and (4) “[e]njoin
Federal Defendants from approving or otherwise taking action on any pending or future
applications for permits to drill on the leases included in the lease sales challenged herein until
Federal Defendants have fully complied with NEPA ....” Jd., Relief Requested, §§ A—D.

B. API’s Interest in Plaintiff's Legal Challenge.

API is the primary national trade association of the oil and natural gas industry,
representing more than 625 companies involved in all aspects of that industry, including the
exploration, production, shipping, transportation, and refining of crude oil. See Declaration of
Erik Milito, {| 1 (“Milito Decl.”) (attached as Exhibit 1 hereto). Together with its member
companies, API is committed to ensuring a strong, viable U.S. oil and natural gas industry capable
of meeting the energy needs of our Nation in an efficient and environmentally responsible manner.

See Milito Decl. § 2.
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 3 of 16

API members are deeply engaged in the exploration for and development of oil and gas
resources, and their interests are directly affected by the instant legal challenge. See infra pp. 5—
11. To protect their interests, API is entitled to intervene in this action as of right, or, in the
alternative, through permissive intervention. Indeed, numerous federal courts, including this
Court, have routinely granted API’s motions to intervene in lawsuits brought by plaintiffs
challenging Governmental actions with respect to oil and gas activities across the country,
including but not limited to oil and gas lease sales. See Diné Citizens Against Ruining our Envt.
v. Jewell, No. 15-cv-209, 2015 WL 4997207 (D.N.M. Aug. 14, 2015) (intervened in challenges to
drilling permits). !

ARGUMENT

I. API IS ENTITLED TO INTERVENE AS OF RIGHT.

Fed. R. Civ. P. 24(a) provides for intervention as of right if each of the following tests are

met: (1) the motion is timely made, (2) the applicant claims a legally protectable interest relating

 

' See also, e.g., Wilderness Workshop, et al. v. U.S. Bureau of Land Mgmt., No. 18-cv-987-WYD,
Dkt. No. 15, (D. Colo. Aug. 16, 2018); Ctr. for Sustainable Economy v. Jewell, 779 F.3d 588 (D.C.
Cir. 2015) (intervened in challenge to five-year leasing program); Defenders of Wildlife v. Bur. of
Ocean Energy Mgmt., 684 F.3d 1242 (11th Cir. 2012) (intervened in challenge to lease sales and
agency use of categorical exclusions to approve exploration plans); Ctr. for Biological Diversity
v. U.S. Forest Serv., No. 17-cv-372, Dkt. No. 52 (S.D. Ohio Sept. 29, 2017) (intervened in
challenge to lease sales in Wayne National Forest); League of Conservation Voters v. Trump, No.
17-cv-101, Dkt. No. 22 (D. Ak. July 21, 2017) (intervened in challenge to presidential authority to
resume oil and gas leasing on previously withdrawn lands); WildEarth Guardians vy. Jewell, No.
16-cy-1724, Dkt. No. 19 (D.D.C. Nov. 23, 2016) (intervened in challenges to lease sales in
Colorado, Utah and Wyoming); Envil. Defense Ctr. v. Bur. of Safety & Envtl. Enforcement, No.
14-cy-9281, 2015 WL 12734012 (C.D. Cal. Apr. 2, 2015) (same); Oceana v. Bur. of Ocean Energy
Mgmt., 37 F. Supp. 3d 147 (D.D.C. 2014) (intervened in challenge to lease sales); Native Vill. of
Chickaloon v. Nat'l Marine Fisheries Serv., 947 F. Supp. 2d 1031 (D. Alaska 2013) (intervened
in challenge to geological and geophysical survey permit); Defenders of Wildlife v. Minerals
Mgmi. Serv., No. 10-cv-254, 2010 WL 3169337 (S.D. Ala. Aug. 9, 2010) (intervened in challenge
to lease sale).

(continued...)
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 4 of 16

to the property or transaction which is the subject of the action; (3) the interest could be impaired
or impeded as a result of the litigation; and (4) existing parties do not adequately represent the
applicant’s interests. Fed. R. Civ. P. 24 (a). See also WildEarth Guardians v. U.S. Forest Serv.,
573 F.3d 992, 995 (10th Cir. 2009) (explaining that the Tenth Circuit follows “a somewhat liberal
line in allowing intervention” based on “the practical effect of the litigation on the applicant for
intervention” (quotations omitted)); Fund for Animals, Inc. v. Norton, 322 F.3d 728, 731 (D.C.
Cir. 2003). API’s intervention satisfies each of these criteria.”

A. API Has Timely Moved For Intervention.

This motion to intervene is timely because it has been filed roughly “two months after the
[Plaintiff] filed” its lawsuit, Western Energy Alliance v. Zinke, 877 F.3d 1157, 1164-65 (10th Cir.

2017) (“Given how early in the lawsuit the groups moved to intervene, and, as a result, the lack of

 

? For purposes of applying Rule 24 requirements, API may assert the interests of its members. An
association may act on behalf of its members when its members would otherwise have standing in
their own right, the interests at stake are germane to the organization’s purpose, and neither the
claim asserted nor the relief requested requires the participation of individual members in the
lawsuit. See, e.g., Friends of the Earth, Inc. v. Laidlaw Envtl. Serv., Inc., 528 U.S. 167, 181 (2000);
S. Utah Wilderness Alliance v. Palma, 707 F.3d 1143, 1153 (10th Cir. 2013). API’s showing that
its members’ economic interests in this litigation meet the Fed. R. Civ. P. 24 standards also
demonstrates that its members would themselves have standing. See infra pp. 5-11. Cf Roeder
v. Islamic Republic of Iran, 333 F.3d 228, 233 (D.C. Cir. 2003); Sw. Ctr. for Biological Diversity
v. Berg, 268 F.3d 810, 821 n.3 (9th Cir. 2001). Representation in litigation is germane to API’s
overall purpose of advancing the interests of the oil and gas industry, and “mere pertinence
between litigation subject and organizational purpose is sufficient.” Nat’ Lime Ass’n v. EPA, 233
F.3d 625, 636 (D.C. Cir. 2000); see also Sierra Club v. Glickman, 82 F.3d 106, 108-10 (5th Cir.
1996) (goals of suit to limit farmers’ water pumping germane to association purpose to advance
farmers’ interests); Milito Decl. 2. It is not necessary for API members to be included in this
case individually, especially because no monetary relief is being sought. See Hunt v. Washington
State Apple Adver. Comm’n, 432 U.S. 333, 343-44 (1977). API thus satisfies the three
requirements of associational standing.

(continued...)
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 5 of 16

prejudice to the [plaintiff], we agree with the district court’s determination that the motion was
timely.”), and before the Federal Defendants have responded to the Petition for Review2

B. API Possesses A Cognizable Interest That May Be Impaired Or Impeded As
A Result Of This Proceeding.

Oil and gas development on federal lands is carried out exclusively through private oil and
gas companies, which acquire leases through a competitive bidding process and then engage in
exploration efforts that, if successful, will lead to production. See, e.g., 30 U.S.C. §§ 181, 187; 43
C.F.R., Part 3100; Milito Decl. §5. API members have bid significant sums to obtain leases from
the Government for the opportunity to explore for and develop valuable oil and gas resources,
including in New Mexico. See Milito Decl. 4.5. At least one API member holds leases directly
challenged by Plaintiff in this action. See Milito Decl. § 7.

Operations for the exploration and development of oil and gas resources on a lease—
including drilling operations—are conducted pursuant to plans and permits that must be approved
by the BLM. See 43 C.F.R. §§ 3160.0-1, et seqg.; Milito Decl. §§ 6, 8. Operations on federal lands
are important for the long-term viability of many companies and help to generate returns on
investments by thousands of shareholders, including public pension funds, individual retirement
plans, local governments, universities, and individual investors. See Milito Decl. §6 API

members are directly engaged in such exploration and production, and have been for decades

 

> Because the Petition for Review seeks review of an administrative record pursuant to the APA,
the case is governed by the Federal Rules of Appellate Procedure, and no answer is required. See
Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1579-80 (10th Cir. 1994). See also, e.g.,
San Diego Cattlemen's Coop. Ass'n v. Vilsack, No. 2015 WL 12866452, at *4 (D.N.M. April 20,
2015) (denying Plaintiff's motion to require federal defendants to file an answer in lawsuit brought
under the APA); WildEarth Guardians v. U.S. Forest Serv., 668 F. Supp. 2d 1314, 1323 (D.N.M.
2009) (“Pursuant to Olenhouse . . . , claims under the APA are treated as appeals and governed by
reference to the Federal Rules of Appellate Procedure.”). API denies that federal laws have been
violated by the Federal Defendants, and will brief the merits of Plaintiff's Petition for Review after
intervention is granted.
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 6 of 16

among the principal explorers and developers of leases throughout the United States. See Milito
Decl. {| 8. API members also include service companies that provide a wide variety of support
services for the exploration and development of onshore oil and gas leases. See Milito Decl. q 9.

Plaintiff's claims that (1) the Federal Defendants must conduct further NEPA
environmental reviews of the challenged oil and gas leasing decisions, Petition §§ 291-311; (2) the
Federal Defendants’ illegally instituted guidance to streamline the leasing process, id., q 312-34;
and (3) the Court should therefore “[v]acate and remand” the leasing decisions and “[e]njoin” any
approval of drilling operations on the issued leases see id., Relief Requested, §{ B, D, thus directly
affect the members’ interests. These interests include the property, contractual, and other business
interests of existing leaseholders in retaining and developing their purchased leases, see Milito
Decl. {| 5-8, the interests of API members in bidding on future leases, see Milito Decl. | 5-6,
and the interests of member companies that provide support services—including materials,
equipment, well completion, and other support services—for exploration and development
activities on existing leases. See Milito Decl. § 9. Ata minimum, the requested injunction, pending
a potentially lengthy NEPA review process, could substantially delay the activities of API’s
members. See Milito Decl. § 11.

“[A] would-be intervenor must show only that impairment of its substantial legal interest
is possible if intervention is denied. This burden is minimal.” WildEarth Guardians, 573 F.3d at
995 (quotation omitted). Here, although Governmental agencies and officials are named as the
defendants, in practice the exploration and drilling activities of API members are the “subject of”
the agency action that Plaintiff's lawsuit challenges—Federal Defendants’ issuance of oil and gas
leases for potential future oil and gas exploration and development activities. This clearly qualifies

API for intervention as of right. See Sierra Club v. EPA, 292 F.3d 895, 899-900 (D.C. Cir. 2002)
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 7 of 16

(party has standing when its activities are the ultimate object of the legal challenge); see also, e.g.,
California ex rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006) (“[A] party has a
sufficient interest for intervention purposes if it will suffer a practical impairment of its interests
as a result of the pending litigation.”); Jn re City of Fall River, Ma., 470 F.3d 30, 31 (1st Cir. 2006)
(recognizing that intervenor’s application to import natural gas was “Petitioners” ultimate target”
in seeking to compel agency to issue regulations); Fed. R. Civ. P. 24 advisory committee’s note
on the 1966 amendments (“If an absentee would be substantially affected in a practical sense by
the determination made in an action, he should, as a general rule, be entitled to intervene . . . .”).
Ultimately, Plaintiff asks this Court to end the activities of API members. See Petition,
Relief Requested, §{] B—D. Private parties may intervene in defense of challenged conduct when
their interests could thus be directly implicated. See WildEarth Guardians, 573 F.3d at 995
(finding sufficient interest where agency approval of activities on party’s property is the “subject
of” NEPA lawsuit); id. at 996 (“The threat of economic injury from the outcome of litigation
undoubtedly gives a petitioner the requisite interest.” (quotation omitted)); Fund for Animals, 322
F.3d at 733 (foreign governmental agency may intervene in defense of legal challenge to federal
regulations that would, if successful, limit sport hunting by U.S. citizens in that country; the
country’s sheep “are the subject of the disputed regulations”); Ross v. Marshall, 426 F.3d 745, 757
n.46 (Sth Cir. 2005) (“With respect to a potential intervenor seeking to defend an interest being
attacked by a plaintiff in a lawsuit, we have observed that the intervenor is a real party in interest
when the suit was intended to have a ‘direct impact’ on the intervenor.”) WildEarth Guardians,
2016 WL 660123, at *2 (holding that owners of mines subject to the challenged NEPA review

“have an obvious, significant interest” in the litigation).
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 8 of 16

In this regard, API’s members are in a similar situation as the members of the association
seeking intervention in Military Toxics Project v. EPA, 146 F.3d 948 (D.C. Cir. 1998). The
plaintiffs there challenged an EPA rule excluding munitions from stringent hazardous waste
regulation, and the D.C. Circuit held that the Chemical Manufacturers Association (“CMA”) had
standing to intervene in defense of the EPA rule:

CMA has standing because some of its members produce military munitions and

operate military firing ranges regulated under the Military Munitions Rule. These

companies are directly subject to the challenged Rule, and they benefit from the

EPA’s “intended use” interpretation (under which most military munitions at firing

ranges are not solid waste) . . . that the [petitioner] is challenging in this appeal.

These CMA members would suffer concrete injury if the court grants the relief the

petitioners seek; they would therefore have standing to intervene in their own right,

and we agree with the litigants that the CMA has standing to intervene on their
behalf in support of the EPA.

Military Toxics, 146 F.3d at 954.

API likewise has Article III standing—and thus a sufficient interest to support
intervention—because its members currently own leases and have the opportunity to conduct, inter
alia, exploration, development, and drilling operations on issued leases with BLM approval. See
supra. API members are thus engaged in activities that are “directly subject to the challenged”
Government policy and “would suffer concrete injury if the court grants the relief petitioners seek,”
i.¢., voiding the leasing decisions and enjoining approval of certain development operations on
issued leases. Military Toxics, 146 F.3d at 954. See also, e.g., Supreme Beef Processors, Inc. v.
U.S. Dep't of Agric., 275 F.3d 432, 437 n.14 (Sth Cir. 2001) (association had Article III standing
and sufficient interest to intervene where lawsuit “deal[t] with the application of a [regulatory]
standard that affects [association’s] members”); Fund for Animals, 322 F.3d at 733-34 (agreeing
that Article III standing exists where “injury is fairly traceable to the regulatory action . . . that the
[plaintiff] seeks in the underlying lawsuit” and “it is likely that a decision favorable to the

[applicant for intervention] would prevent that loss from occurring”); id. at 734 (in identifying a
8
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 9 of 16

qualifying injury under Rule 24(a), “we see no meaningful distinction between a regulation that
directly regulates a party and one that directly regulates the disposition of a party’s property”’);
Atlantic States Legal Found., Inc. v. EPA, 325 F.3d 281, 282, 285 (D.C. Cir. 2003) (intervention
by trade association of utilities regulated by EPA regulation).

Moreover, standing is satisfied and intervention warranted here by an additional
consideration. Oil and gas leases constitute both contracts, see, e. g., Mobil Oil Exploration &
Producing Southeast, Inc. v. United States, 530 U.S. 604, 607-08 (2000), and property interests,
see, e.g., Union Oil Co. v. United States, 512 F.2d 743, 747 (9th Cir. 1975). By seeking to forestall
exploration or development of already purchased leases, Plaintiff would cause an injury to at least
one API member by requesting “an agency [action] that replaces a certain [contract] outcome with
one that contains uncertainty.” Idaho Power Co. v. FERC, 312 F.3d 454, 460 (D.C. Cir. 2002).
See also Fresno Mobile Radio, Inc. v. FCC, 165 F.3d 965, 967 (D.C. Cir. 1999) (granting
intervention by party “which purchased the great majority of the licenses awarded” under the
existing rule); Sw. Cir. for Biological Diversity, 268 F.3d at 820 (“Contract rights are traditionally
protectable interests.”).

In addition, API’s members undoubtedly satisfy prudential standing in this litigation
because their activities are the “subject of the contested regulatory action,” Amgen, Inc. v. Smith,
357 F.3d 103, 108 (D.C. Cir. 2004) (quotation omitted)—namely, the Federal Defendants’
issuance to them of leases. Furthermore, the interests of API members correspond with the Mineral
Leasing Act’s purpose “to provide wise development of [oil and gas] natural resources,” see
California v. Udall, 296 F.2d 384, 388 (D.C. Cir. 1961), NEPA’s similar “national policy” to
“encourage productive and enjoyable harmony between man and his environment,” 42 U.S.C.

§ 4321, and the FLPMA’s policy to manage public lands “in a manner which recognizes the
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 10 of 16

Nation’s need for domestic sources of minerals,” 43 U.S.C. § 1701(a)(12). See Milito Decl. § 2.
See also, e.g., Bennett v. Spear, 520 U.S. 154, 162 (1997) (With respect to prudential standing, a
party’s interests need only “arguably fall within the zone of interests protected or regulated by the
statutory provision” at issue) (emphasis added); Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 399-
400 (1987) (holding that trade associations had standing, because even “[i]n cases where the
plaintiff is not itself the subject of the contested regulatory action, the [zone of interest] test denies
a right of review [only] if the plaintiff's interests are so marginally related to or inconsistent with
the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to
permit the suit. The test is not meant to be especially demanding; in particular, there need be no
indication of congressional purpose to benefit the would-be plaintiff.”).

Finally, the Court’s disposition of this action would impair the ability of API (and its
members) to protect its interests. The impairment prong of Rule 24(a) “look[s] to the practical
consequences of denying intervention.” Natural Res. Def Council y. Costle, 561 F.3d 904, 909
(D.C. Cir. 1977) (quotation omitted). This element “presents a minimal burden.” WildEarth
Guardians v. Nat'l Park Serv., 604 F.3d 1192, 1199 (10th Cir. 2010). It is irrelevant whether the
applicant “could reverse an unfavorable ruling” in subsequent proceedings because “there is no
question that the task of reestablishing the status quo if the [plaintiff] succeeds . . . will be difficult
and burdensome.” Fund for Animals, 322 F.3d at 735. See also WildEarth Guardians, 604 F.3d
at 1199 (noting interest may be impaired even if proposed intervenor had the ability to participate
in remanded administrative process).

Here, one or more API members currently own leases and have the opportunity to obtain
approval of (or conduct) development activities through reviews conducted by the Federal

Defendants, and would face practical difficulty in restoring the status quo following a victory by

10
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 11 of 16

Plaintiff voiding the leasing decisions, enjoining approval of members’ development operations,
and requiring Federal Defendants to conduct additional environmental reviews. At a minimum,
such action would impose a lengthy administrative delay and related costs and uncertainty upon
API members. See Conservation Law Found. of New England v. Mosbacher, 966 F.2d 39, 43 (1st
Cir. 1992) (fishing group may intervene to defend lawsuit seeking to force government to change
regulatory status quo, when “changes in the rules will affect the proposed intervenors’ businesses,
both immediately and in the future”) (citation omitted). Cf Humane Society of the U.S. v. Clark,
109 F.R.D. 518, 520 (D.D.C. 1985) (sufficient interest of recreational hunting and trapping groups
in “present right of their members to hunt and trap on public lands”). At worst, any subsequent
lawsuit filed by API to restore the status quo “would be constrained by the stare decisis effect of”
the present lawsuit, thereby supporting intervention in this initial lawsuit. Sierra Club v. U.S. EPA,
995 F.2d 1478, 1486 (9th Cir. 1993), abrogated on other grounds, 630 F.3d 1173 (9th Cir. 2011).
See also WildEarth Guardians, 604 F.3d at 1199 (“[F]or purposes of Rule 24(a)(2), sufficient
impairment may result even from the stare decisis effect of a district court’s judgment.” (quotation
omitted)).

For all these reasons, API is entitled to intervene. Indeed, federal appellate and district
courts have routinely and repeatedly permitted oil industry trade associations to intervene on behalf
of their members’ interests in litigation involving oil and gas leasing and operations. See supra
n.1; see also e.g., Ctr. for Biological Diversity v. U.S. Dep't of the Interior, 563 F.3d 466 (D.C.
Cir. 2009) (API granted intervention in challenge to Government’s five-year OCS leasing program
under NEPA and OCS Lands Act); Natural Res. Def. Council, Inc. v. Hodel, 865 F.2d 288, 293
(D.C. Cir. 1988) (same); California v. Watt, 712 F.2d 584 (D.C. Cir. 1983) (same); California v.

Watt, 668 F.2d 1290, 1294 n.1 (D.C. Cir. 1981) (same); Alaska v. Andrus, 580 F.2d 465 (D.C. Cir.

11
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 12 of 16

1978) (trade association granted intervention in defense of first OCS lease sale offshore Alaska);
Suffolk Cnty. v. Sec’y of the Interior, 562 F.2d 1368 (2d Cir. 1977) (trade association granted
intervention in defense of first Atlantic OCS lease sale).

C. API’s Interests Will Not Be Adequately Protected By Plaintiff Or Defendants.

An applicant for intervention need only show that representation of its interest by an
existing party “may be” inadequate. Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538—
39 & n.10 (1972). The burden of the applicant in meeting that test is “minimal.” Jd. See also,
e.g., WildEarth Guardians, 573 F.3d at 996 (“[T]he possibility of divergence of interest need not
be great in order to satisfy the burden,” and the movant “need only show the possibility of
inadequate representation.” (quotations omitted) (emphasis original)).

In this case, Plaintiff's position is inimical to that of API, and the Federal Defendants’
“obligation is to represent the interests of the American people . . . while [the Associations’]
concern is for” the interests of their members. See Fund for Animals, 322 F.3d at 736 (granting
intervention). As the Supreme Court explained in 7rbovich, a government agency cannot be
characterized as able adequately to represent the interests of an intervenor if the agency has
substantially similar interests to a potential intervenor, but has a statutory charge to pursue a
different goal as well. Trbovich, 404 U.S. at 538-39. Here, while the goals of the Mineral Leasing
Act include the interest of API’s members in “wise development” of oil and gas resources on
public land, see Udall, 296 F.2d at 388, the Government’s statutory goals—including those
imposed by NEPA and the FLPMA—are not limited to those interests, see, e.g., 43 U.S.C.
§ 1701(a); 42 U.S.C. § 4321. Although the Federal Defendants’ and API’s interests could be
expected to coincide in defending the claim of violations asserted in this action, these differing

goals support API’s intervention as of right.

12
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 13 of 16

Moreover, as the Tenth Circuit has explained, the inadequate representation “showing is
easily made when the party upon which the intervenor must rely is the government, whose
obligation is to represent . . . the public interest generally, and who may not view that interest as
coextensive with the intervenor’s particular interest.” WildEarth Guardians, 573 F.3d at 996
(quotation omitted). Here, BLM “has multiple objectives and could well decide to embrace some
of the environmental goals” of the Plaintiff at the expense of the economic interests of API’s
members. Jd. at 997. See also Dimond v. District of Columbia, 792 F.2d 179, 192-93 (D.C. Cir.
1986) (explaining that Government “is charged by law with representing the public interest of [all]
its citizens” rather than the “narrow and ‘parochial’ financial interest” of intervenor); Pueblo of
Jemez v. United States, No. 12-cv-800, 2016 WL 8136015, at *3 (D.N.M. Sept. 20, 2016) (“[T]he
Tenth Circuit has recognized that a governmental defendant often cannot adequately represent the
interests of a non-governmental party.”). Because the interests of API’s members “cannot be
subsumed within the shared interests of the citizens [at large], no presumption exists that the
[Government] will adequately represent [their] interests.” Dimond, 792 F.3d at 193. See also
WildEarth Guardians, 604 F.3d at 1200 (noting Tenth Circuit has “repeatedly recognized that it is
on its face impossible for a government agency to carry the task of protecting the public’s interests
and the private interests of a prospective intervenor” (quotation omitted)); Fund for Animals, 322
F.3d at 736-37 (noting that “tactical similarity” with parties “does not assure adequacy of
representation”) (citation omitted); Apotex, Inc. v. FDA, 508 F. Supp. 2d 78, 80 n.2 (D.D.C. 2007)
(finding representation inadequate where applicant “has a financial interest . . . that is not an
interest shared by the public”).

Because its interests are not adequately represented by either the Plaintiff or the Federal

Defendants, API should be allowed to intervene in this case as of right.

13
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 14 of 16

Il. IN THE ALTERNATIVE, API QUALIFIES FOR PERMISSIVE INTERVENTION
UNDER RULE 24(b).

Fed. R. Civ. P. 24(b)(1) and (3) provide in pertinent part:
On timely motion, the court may permit anyone to intervene who . . . has a claim
or defense that shares with the main action a common question of law or fact... .

In exercising its discretion, the court must consider whether the intervention will
unduly delay or prejudice the adjudication of the rights of the original parties...

API's and the Federal Defendants’ defenses to the Petition for Review will involve
common questions of law—for example, the standards imposed by NEPA, the FLPMA, and the
Administrative Procedure Act—and fact regarding the Federal Defendants’ fulfillment of their
obligations under the statutes upon which the Petition for Review relies. In addition, as shown
above, API has a substantial interest in the outcome of this litigation. Moreover, this litigation’s
basic simplicity as a primarily legal dispute belies any concern that API’s intervention will result
in prejudice to the original parties, and, at any rate, API’s intervention vindicates “a major premise
of intervention—the protection of third parties affected by pending litigation.” Kleissler v. U.S.
Forest Serv., 157 F.3d 964, 971 (3rd Cir. 1998). Finally, API applied to intervene in a timely
manner, and no delay or prejudice can be shown to the rights of the original parties herein. Thus,
if the Court did not allow API to intervene as of right, it should allow API permissive intervention
in the exercise of its sound discretion.

CONCLUSION

For the foregoing reasons, API meets the requirements for intervention pursuant to both
Fed. R. Civ. P. 24(a) and 24(b). API respectfully requests that this Court grant this motion for

leave to intervene in this proceeding without limitation. A proposed Order is submitted herewith.

 

* See WildEarth Guardians, 2016 WL 660123, at *3 (refusing to impose limitations on intervenors
at the outset because “imposing those limitations could . . . prevent Movants from effectively
(continued...)

14
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 15 of 16

Respectfully submitted,

IE SCC INDALL LLP

‘Jon J, indall
1925 Aspen Drive, 200A
Santa Fe, NM 87505
Phone: 505-216-3075
jindall@cmtisantafe.com

August 2, 2019 Steven J. Rosenbaum

(pro hac vice forthcoming)
Bradley K. Ervin

(pro hac vice forthcoming)
COVINGTON & BURLING, LLP
One CityCenter
850 Tenth St., N.W.
Washington, D.C. 20001
Phone: (202) 662-6000
Fax: (202) 662-6291
srosenbaum@cov.com
bervin@cov.com

Attorneys for Applicant for Intervention

 

representing their interests, which is the very purpose of their intervention”); The Wilderness
Society v. Babbitt, 104 F. Supp. 2d 10, 18 (D.D.C. 2000) (finding “the purposes of Rule 24 are
best served by permitting the prospective intervenors to engage in all aspects of this
litigation... without limitation”); 7C Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,
Federal Practice & Procedure § 1922 (3d ed. 2010) (questioning authority of courts to impose
conditions on intervenor-of-right beyond those of a housekeeping nature).

15
Case 1:19-cv-00505-LF-SCY Document 12 Filed 08/02/19 Page 16 of 16

CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of August, 2019, I caused a true and correct copy of

the foregoing Motion for Leave to Intervene and all accompanying attachments, to be filed with

the Court electronically and served by the Court’s CM/ECF System upon the following:

Daniel L. Timmons

Samantha Ruscavage-Barz

WildEarth Guardians

301 N. Guadeloupe St., Suite 201

Santa Fe, New Mexico 87501

Tel.: (505) 570-7014
dtimmons@wildearthguardians.org
sruscavagebarz@wildearthguardians.org

Counsel for Plaintiff

Caitlin M. Cipicchio

U.S. Department of Justice

Environment & Natural Resources Division
Natural Resources Section

150 M Street, N.E.

Washington, D.C. 20002

Phone: (202) 305-0503
caitlin.cipicchio@usdoj.gov

Clare Boronow

U.S. Department of Justice

Environment & Natural Resources Division
999 18th Street

South Terrace, Suite 370

Denver, CO 80202

Phone: (303) 844-1362
clare.boronow@usdoj.gov

Counsel for Federal Defendants

<— IGN.G00

16

Jon J. Indall'
